TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00697-CV
                                     NO. 03-05-00698-CV



   St. David’s Healthcare Partnership, L.P., LLP d/b/a St. David’s Medical Center, and
                Columbia St. David’s Healthcare System, L.P., Appellants

                                               v.

                                  Sawana Johnson, Appellee




FROM THE DISTRICT COURTS OF TRAVIS COUNTY, 98TH & 200TH JUDICIAL DISTRICTS
   NOS. GN502454 & GN503345, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed motions to dismiss their appeals informing this Court that the

appeals have become moot. We grant appellants’ motions and dismiss the appeals.




                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants’ Motion

Filed: November 22, 2005